Citation Nr: 1040131	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-21 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, 
bilateral upper and lower extremities, claimed as secondary to 
herbicide exposure.

3.  Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus.  

4.  Entitlement to service connection for kidney failure, claimed 
as secondary to diabetes mellitus.

5.  Entitlement to service connection for diabetic retinopathy, 
claimed as secondary to diabetes mellitus.  

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the claims file.

FINDINGS OF FACT

1. The veteran had service in Vietnam during the Vietnam era, and 
exposure to herbicides is presumed.

2.  Diabetes mellitus is associated with exposure to herbicide 
agents.

3.  Competent medical evidence establishes a nexus between 
service-connected diabetes mellitus and hypertension.

4.  Competent medical establishes a nexus between service-
connected diabetes mellitus and renal insufficiency.  

5.  Competent medical evidence establishes a nexus between 
service-connected diabetes mellitus and diabetic retinopathy.

6.  Tinnitus is related to active service.  

7.  Peripheral neuropathy of the upper and lower extremities has 
been associated with the Veteran's diabetes.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  

2.  Hypertension is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).

3.  Renal insufficiency is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).

4.  Diabetic retinopathy is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).

5.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. 
§ 3.303 (2009).
6.  Peripheral neuropathy of the upper and lower extremities is 
proximately due to or the result of a service-connected 
disability.  38U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In a March 2004 letter, the RO provided the Veteran with notice 
of the evidence required to substantiate his claim for service 
connection for a low back disorder. The letter informed the 
Veteran what information and evidence VA was responsible for 
obtaining and what evidence VA would assist him in obtaining.  
This letter satisfied the timing requirements set forth in 
Pelegrini, as it was provided prior to the rating decision on 
appeal.

An April 2006 letter informed the Veteran of how disability 
ratings and effective dates are determined.  

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has also 
had a VA examination, from which an opinion was obtained.

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Further, in light of the favorable disposition 
of the Veteran's claims, any defect with respect to notice and 
development procedures did not prejudice the Veteran.  

II.  Analysis of Claims

A.  Legal Criteria

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. 
§ 3.303(d).  Subsequent manifestations of a chronic disease in 
service, however remote, are to be service connected, unless 
clearly attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Under 38 C.F.R. § 3.309(e), if a veteran was exposed to an 
herbicide agent, including Agent Orange, during active military, 
naval or air service and has a disease that is listed in § 
3.309(e), such disease shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease in service, provided that the 
rebuttable presumptions of § 3.307(d) are also satisfied.  The 
diseases associated with herbicide exposure include diabetes 
mellitus.  Applicable regulations provide that a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975 
(the "Vietnam Era").  38 C.F.R. § 3.307(a)(6)(iii). 

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new diseases (or disabilities): 
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C.A. § 1116, VA will issue 
regulations through notice and comment rule-making procedures to 
establish the new presumptions of service connection for these 
diseases.  On November 20, 2009, the Secretary of Veterans 
Affairs directed the Board to stay action on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  See Chairman's Memorandum, No. 01-09-25 (Nov. 20, 2009).

The Veteran claims service connection for hypertension, renal 
insufficiency, and diabetic retinopathy, all secondary to 
diabetes mellitus.

VA regulations provides that disability which is proximately due 
to or the result of a service-connected disease or injury shall 
be service connected.  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(holding that, pursuant to 38 U.S.C.A. § 1110 and § 3.310(a), 
when aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation).
A.  Diabetes mellitus

The Veteran claims entitlement to service connection for diabetes 
mellitus secondary to Agent Orange exposure. 

In determining whether the Veteran is entitled to the 
presumptions pertaining to diseases associated with herbicide 
exposure,  a threshold question is whether the Veteran's service 
involved visitation or duty in Vietnam.  The Veteran testified 
that, although his ship was stationed in the waters off of 
Vietnam, he traveled into Vietnam to pick up parts for the 
machine shop.  Although visitation in Vietnam is not specifically 
documented, the Veteran is competent to testify that he visited 
Vietnam.  The Board finds the Veteran's testimony regarding 
visitation in Vietnam credible.   The Board therefore finds that 
the Veteran had service in the Republic of Vietnam during the 
Vietnam era, and herbicide exposure may be presumed.  C.F.R. § 
3.307(a)(6)(iii).  

Post-service medical records reflect a current diagnosis of 
diabetes mellitus.  Under § 3.309 (e), diabetes mellitus is 
presumptively associated with exposure to herbicide agents.   
Accordingly, service connection for diabetes mellitus is granted.  

B.  Peripheral neuropathy, upper and lower extremities

The Veteran claims entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities, 
secondary to diabetes mellitus.

The Veteran had a neurological examination in April 2004.  The 
examination report noted that the Veteran was referred for 
evaluation of suspected peripheral neuropathy.  The Veteran 
complained of intermittent numbness and tingling involving both 
feet (especially the toes) for the past eight to nine years.  The 
examiner noted that there was no associated dysesthesia or 
allodynia.  The Veteran also reported persistent numbness and 
altered sensations involving the tips of all the fingers 
extending  up to approximately the distal interphalangeal joints 
for approximately the last 10 years.  The Veteran reported 
occasional numbness involving both hands with achy discomfort at 
the wrists especially brought on by prolonged holding of objects.

The Veteran reported sensory symptoms involving his feet that 
were worse after prolonged standing.  He indicated that the 
symptoms also intensified while resting in bed at night and that 
his symptoms interfered with sleep on a frequent basis.  The 
Veteran reported that sensory symptoms involving the hands also 
frequently interrupted his sleep.  He stated that the symptoms 
improved by vigorously shaking the hands and feet.  The Veteran 
also reported intermittent leg cramps primarily involving the 
calves, usually nocturnal.  

The Veteran reported a reduced grip strength in both hands, which 
resulted in difficulties in carrying out gross motor tasks.  The 
Veteran also reported difficulty with ambulation, primarily 
secondary to chronic low back pain and right hip pain.  He also 
reported intermittent imbalance, which resulted in occasional 
stumbling but no significant falls.  

The examiner diagnosed peripheral neuropathy, predominantly 
sensory, moderate to severe.  The examiner opined that the most 
likely etiology of the Veteran's underlying peripheral neuropathy 
is diabetes mellitus type II.  In light of the examiner's 
diagnosis of peripheral neuropathy related to diabetes mellitus 
type II, the Board concludes that service connection for 
peripheral neuropathy is warranted under 38 C.F.R. § 3.310.  
Accordingly, service connection for peripheral neuropathy of the 
upper and lower extremities is granted.  

C.  Hypertension

The Veteran claims service connection for hypertension secondary 
to diabetes mellitus.  

An April 2004 VA examination addressed the etiology of 
hypertension.  The examination noted a history of hypertension 
since 1979.  The examiner diagnosed hypertension and opined that 
hypertension is "at least as likely as not" associated with 
diabetes.  No other VA examinations have addressed the etiology 
of hypertension.  

In light of the medical evidence linking hypertension to diabetes 
mellitus, the Board concludes that hypertension is proximately 
caused by or due to service-connected disabetes mellitus.  
Accordingly, service connection for hypertension is warranted.  
38 C.F.R. § 3.310.

D.  Kidney failure

The Veteran asserts that a current kidney disability developed 
secondary to diabetes mellitus type II.

VA medical records reflect current treatment of renal 
insufficiency.  An April 2004 VA examination addressed the 
etiology of this condition.  The Veteran reported a history of 
recurrent urinary tract infections with what he described as 
epididymitis in 1998.  He stated that his testicles became 
slightly swollen and extremely painful, and he was treated with 
antibiotics.  He reported that he had had kidney stones in the 
past.  The Veteran denied acute nephritis.  The examination 
report noted that the Veteran had not been hospitalized for any 
urinary tract infections.   The Veteran gave a negative history 
of malignancies or treatment for any malignancies.  He did not 
have the need for any catheterization or dilation or any drainage 
procedures.  

The VA examiner diagnosed renal insufficiency at least as likely 
as not associated with hypertension.  In light of the April 2004 
medical opinion, the Board concludes that renal insufficiency is 
proximately caused by, or due to, hypertension.  Accordingly, 
service connection for renal insufficiency is warranted.  38 
C.F.R. 
§ 3.310.



E.  Diabetic retinopathy

The Veteran claims service connection for diabetic retinopathy 
secondary to diabetes mellitus.

In April 2004, the Veteran had a VA examination for eye 
disabilities.  The examination report reflects a diagnosis of 
proliferative diabetic retinopathy of both eyes.  The examiner 
opined that this is due to diabetes.

In light of the competent medical evidence linking currently 
diagnosed diabetic retinopathy to service-connected diabetes 
mellitus, service connection for diabetic retinopathy is 
warranted.   38 C.F.R. § 3.310.

F.  Tinnitus

The Veteran claims entitlement to service connection for tinnitus 
secondary to noise exposure in service.  

At the Board hearing, the Veteran testified that he served as a 
machinist's repairman in service and was exposed to noise from 
turbines and engines.  He stated that he has had buzzing in his 
ears ever since service.

The Veteran had a VA audiological examination in April 2004.  The 
Veteran reported military noise exposures to firearms, machine 
guns, firing ranges and naval guns.  He reported that he did not 
use ear protection during service.  The Veteran complained of 
tinnitus with the onset approximately 15 years prior.  The 
Veteran described tinnitus as constant.  The examiner opined that 
tinnitus is not related to military noise exposures.  The 
examiner reasoned that the onset of tinnitus was more than 15 
years after service and therefore could not be the result of 
military noise exposures.  

In Barr v. Nicholson, 21, Vet. App. 303, 307-309 (2007), the 
Court held that medical evidence is not always required to 
establish in-service incurrence and nexus.  The Court, citing 
Layno v. Brown, 6, Vet. App. 465, 469 (1994), noted that lay 
testimony is competent to establish the presence of observable 
symptomatology.  
The Court has held that a veteran is competent to present 
evidence of continuity of symptomatology in cases of tinnitus.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

As noted, there is evidence of noise exposure during service.  
The Veteran's testimony provides sufficient evidence  to support 
a findings of continuity of tinnitus symptomatology since 
service.   Accordingly, the Board concludes that service 
connection for tinnitus is warranted.  

  
ORDER

Service connection for diabetes mellitus is granted.

Service connection for peripheral neuropathy, upper and lower 
extremities, is granted

Service connection for hypertension is granted.

Service connection for kidney failure is granted.  

Service connection for diabetic retinopathy is granted.

Service connection for tinnitus is granted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


